Citation Nr: 9933117	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of shell 
fragment wounds to the face and neck.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to June 
1969.  His decorations include the Purple Heart Medal.

This appeal arises from a March 1998, Department of Veterans 
Affairs (VARO), No. Little Rock, Arkansas rating decision, 
which denied the appellant entitlement to service connection 
for hearing loss, a back disability, and residuals of shell 
fragment wounds to the face and neck.

The merits of the shell fragment wound claim are addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from August 1966 to 
June 1969.

2.  The appellant has not submitted competent medical evidence 
that he has hearing loss disability or that such alleged 
disability is related to service.

3.  The appellant has not submitted competent medical evidence 
that his back disability is related to service.

4.  The appellant has submitted competent evidence that he has 
residuals of the shell fragment wounds to the face or neck 
that were sustained in service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has submitted evidence of a well grounded 
claim for entitlement to service connection for residuals of 
shell fragment wounds to the face and neck.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, a combat veteran, is seeking service connection 
for hearing loss, a back disability, and residuals of shell 
fragment wounds to the face and neck.  Under pertinent law and 
VA regulations, service connection may be granted if either 
disability was incurred or aggravated during service, or as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  It is not necessary to have 
a diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

In a case where a combat veteran alleges incurrence or 
aggravation of disease or injury during a period of war, 
campaign or expedition, VA shall resolve all reasonable doubt 
in favor of the combat veteran's contentions of the 
incurrence or aggravation of a disease or injury if such 
contentions are consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) West 1991).  However, this 
relaxed evidentiary standard does not supplant the need for 
competent etiological opinion.  Wade v. West, 11 Vet.App. 
302, 306 (1998)(a veteran who has successfully established 
in-service occurrence of an injury under 38 U.S.C.A. § 
1154(b) must still submit sufficient evidence of a causal 
nexus between that in-service event and his/her current 
disability in order to establish a well grounded claim).

Service medical records are entirely negative for any 
complaints or findings referable to either hearing loss or a 
back disability.  June 1968 military treatment records reveal 
that the appellant was admitted for treatment of multiple 
fragment wounds to his face and right neck.  Positive 
physical findings were of multiple superficial lacerations of 
the right neck and right face.  No neurologic deficits were 
present.  During surgery, the upper neck wound was found to 
be superficial, and a small fragment was removed from the 
right sterno mastoid in the lower wound.  Sutures were later 
removed, and the wounds healed without infection.

The appellant's June 1969 military separation examination was 
negative for any complaints or findings referable to a 
hearing loss or back disability.  In reference to identifying 
body marks, scars, or tattoos, a 11/2 inch shrapnel wound under 
the right ear was indicated. 

Treatment records from the CMS-Cummins Unit of the Arkansas 
Department of Corrections were submitted, which were likewise 
negative for any complaints or findings referable to hearing 
loss or residuals of shell fragment wounds of the face or 
neck.  A January 1986 examination indicated that the 
appellant reported a history of recurrent back pain which 
"comes and goes."  Treatment records indicated that the 
appellant had a herniated nucleus pulposus L-5, S-1, on the 
left, in November 1986, which was also noted in June 1987 and 
July 1987.  A September 1987 examination report indicated 
that the appellant had a history of back surgery in October 
1986.  Decreased range of motion of the lumbar spine status 
post chemonucleolysis L5-S1 secondary to herniated nucleus 
pulposus was observed in October 1987.  A history of back 
surgery was again noted in July 1991.  Chronic back pain was 
indicated in June 1997.  The appellant reported a history of 
back pain since 1988 and surgery, but indicated no pain now.  
A July 1994 examination reported a history of low back 
problems treated with an injection of anesthetic.  Chronic 
back pain was also noted in June 1997. 

At his September 1998 hearing on appeal, the appellant 
testified that he was a gunner during service.  He claimed 
that he noticed that he had trouble hearing and had to ask 
people to repeat things.  He indicated that he had not had 
any treatment for hearing problems or hearing exams since 
service.  He also testified that he had back pain during 
service while he was in Vietnam, for which he was given 
Darvon by a corpsman.  He reported that he did not make 
doctors aware of his back problems at the time of his 
military discharge.  He indicated that he first sought 
treatment after service from Dr. Peter O. Thomas in 1975 or 
1976, but he did not recall what the doctor said and did not 
know how to contact him.  He claimed that he also complained 
of back pain while in the Department of Correction in 1986.  
Regarding residuals of shell fragment wounds, he denied any 
treatment since service. 

The Board finds that the claims for service connection for 
hearing loss and back disability are not well grounded.  
Service medical records are entirely negative for any 
complaints or findings referable to hearing loss or a back 
disability.  The post- service medical records first indicate 
treatment for the back in November 1986, more than 17 years 
following his military separation.  The appellant has also not 
submitted any medical evidence establishing that he currently 
has hearing loss disability.  While he has alleged that as a 
combat veteran, hearing loss and back disability were the 
results of in- service incidents, he has not submitted medical 
opinion linking either the alleged hearing loss disability or 
his chronic back disability to service.  A combat veteran who 
uses lay testimony to show incurrence or aggravation must 
nevertheless generally proffer medical evidence to establish a 
current disability and its nexus to service.  Arms v. West, 12 
Vet.App. 188 (1999).  

In view if the fact that there is no medical evidence of the 
existence of hearing loss disability and no medical evidence 
establishing a nexus between the alleged hearing loss 
disability and service or between the chronic back disability 
and service, all the elements necessary to well ground these 
claims are not present.  The claims are, therefore, denied as 
not well grounded.

With respect to the shell fragment wound claim, service 
medical records reflect the existence of chronic disability in 
the form of superficial fragment wounds to the face and neck.  
These records reflect not only treatment for these injuries, 
but also the presence of residual scarring at service 
separation.  In his substantive appeal, the appellant claimed 
that he had shell fragment wounds scars, and asked for a VA 
examination to confirm their presence.  

The medical evidence of shell fragment wound scarring and the 
veteran's assertion (presumed to be credible for the limited 
purpose of well grounding the claim) as to the current 
existence of scarring and its connection to the wound 
sustained in service are sufficient on the question of the 
existence of current disability and of nexus to well ground 
the claim.  This is because scarring is the type of disability 
to which lay observation is competent.  Id. at 199.  
Therefore, all the elements necessary to well ground the claim 
are present.  To this extent, it is allowed.  The merits are 
addressed in the subsequent remand.

With respect to the hearing loss and back disability claims, 
the Board is not aware of the existence of additional relevant 
evidence that could serve to well ground these  claims.  As 
such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a)(West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995). 

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has hearing 
loss or that his current back disability was incurred or 
aggravated during service. 




	(CONTINUED ON NEXT PAGE)




ORDER

Having found the claim for entitlement to service connection 
for hearing loss not well grounded, it is denied.

Having found the claim for entitlement to service connection 
for a back disability not well grounded, it is denied.

Having found the claim for entitlement to service connection 
for residuals of shell fragment wounds to the face and neck 
well grounded, to this extent, the appeal is allowed.


REMAND

The Board, having found the shell fragment claim to be well 
grounded, requires that the appellant be scheduled for VA 
examination in order to confirm the existence of residuals of 
the in- service shell fragment wounds to the face and neck.  

Accordingly, the case is REMANDED for the following:

1.  The RO should take the necessary 
steps to arrange for the veteran, who may 
still be incarcerated, to undergo medical 
examination to determine whether he has 
residuals of the shell fragment wounds to 
the face and neck sustained in service.  
The examiner is asked to identify and 
describe all such residuals.  The claims 
file must be made available to the 
medical examiner.  

2.  The RO should readjudicate the claim, 
after determining that all necessary 
development as been undertaken.  After 
completing the necessary procedures, the 
claim should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


